UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2255


GWENDOLYN A. SPENCE,

                Plaintiff - Appellant,

          v.

FORD MOTOR COMPANY; FORD MOTOR COMPANY INSURANCE COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda L. Wright Allen, District
Judge. (2:15-cv-00069-AWA-LRL)


Submitted:   February 25, 2016            Decided:   February 29, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Gwendolyn A. Spence, Appellant Pro Se.      Barry Dorans, WOLCOTT
RIVERS & GATES, Virginia Beach, Virginia; Paul D. Hudson, MILLER,
CANFIELD, PADDOCK & STONE, PLC, Kalamazoo, Michigan, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gwendolyn    A.   Spence   appeals   the   district   court’s   order

dismissing her complaint for lack of subject-matter jurisdiction.

We affirm.

     We review de novo a district court’s dismissal for lack of

subject-matter jurisdiction under Federal Rule of Civil Procedure

12(b)(1).     Demetres v. East West Const., Inc., 776 F.3d 271, 272

(4th Cir. 2015).       A plaintiff has the burden of establishing

subject-matter jurisdiction.      Id.

     Spence’s complaint alleges federal-question and intellectual-

property jurisdiction under 28 U.S.C. §§ 1331, 1338(a) (2012), but

her claims are all based on state law and do not contain any

intellectual-property claims.      Although the parties are diverse,

Spence did not allege a dollar amount in her complaint.          See JTH

Tax, Inc. v. Frashier, 624 F.3d 635, 638 (4th Cir. 2010) (“Courts

generally determine the amount in controversy by reference to the

plaintiff’s complaint.”); see also Grupo Dataflux v. Atlas Glob.

Grp., L.P., 541 U.S. 567, 570-71 (2004) (“It has long been the

case that the jurisdiction of the court depends upon the state of

things at the time of the action brought.”).          Thus, we conclude

that the district court correctly found itself without subject-

matter jurisdiction.

     Accordingly, although we grant Spence’s motion for leave to

file untimely opposition reply brief, we affirm the judgment of

                                    2
the district court.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       3